— In a proceeding to adjudge the Fatima Cab Corp. to be in contempt of court for failure to comply with a judgment confirming an arbitrator’s award directing it to make no-fault payments to petitioner, Fatima appeals from a judgment of the Supreme Court, Kings County, dated June 15, 1978, which, inter alia, adjudged it to be in contempt. Judgment reversed, on the law, without costs or disbursements, and proceeding remitted to Special Term for a new hearing in accordance herewith. The record on appeal reveals neither the basis on which Special Term adjudged the appellant employer to be in contempt for its failure to comply with a judgment directing it to pay the petitioner employee an arbitrator’s award of $145.20 per week, less any payments of workers’ compensation benefits, nor any findings by it that the actions of appellant in that regard were willful. It should be noted that it is impossible to determine from this record whether Special Term found that the decree was not enforceable under provisions for the enforcement of money judgments (CPLR art 52), or that it was requiring appellant, as a trustee or person acting in a fiduciary relationship, to pay a sum of money for a willful default or dereliction of its duty (see CPLR 5105, subd 2; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 5105:2, p 30; cf. Drucker v Drucker, 53 Mise 2d 446). Hopkins, J. P., Titone, O’Connor and Cohalan, JJ., concur.